DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7, 10-12, and 21-23 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Becoulet (US 20210087977) in view of Cigal (US 9869249) and Argote (US 20160363001).
Regarding claim 1;
Becoulet discloses a gas turbine engine, comprising: a fan (S); a fan drive gear system (7) coupled with the fan and a fan drive input shaft (15); a compressor section including a low pressure compressor (1a), a high pressure compressor (1b), a high pressure turbine (1d), a low pressure turbine (1e), wherein the high pressure compressor and high pressure turbine are connected through a shaft (5) and the low pressure compressor and low pressure turbine are connected by another shaft (4); a bearing assembly (10) supporting the fan drive input shaft, the bearing assembly being located proximal to, and radially spaced from, a forward end of the first shaft (Figures 3-4), the bearing assembly including a radially outer bearing retainer (inner static structure of 12), a radially outer bearing race retained in the radially outer bearing retainer (bearings disclosed roller bearings, outer race is implicit), a radially inner bearing retainer (near 15c), and a radially inner bearing race retained in the radially inner bearing retainer (inner race is implicit as the bearings are roller bearings), the radially inner bearing retainer including a bracket section (see front tab portion of the bracket) and a shank section (15c) connecting the bracket section to the fan drive input shaft and radially spacing at least a portion of the bearing assembly from the forward end (Figure 4).
Becoulet fails to teach the bearing assembly including a speed sensor target that is rotatable with the forward end and that defines a rotation path and a speed sensor probe situated proximal to the rotation path and operable to read the speed sensor target, the speed sensor target being located on the bracket section.
Cigal teaches a gas turbine engine arrangement (Figure 4) with a forward bearing (82) supported at a forward end of a shaft. A static structure (84) is connected and supported by the bearing. A sensor for the shaft speed is arranged at the forward bearing (A.3), and a target (not shown in Figure 4) is arranged to rotate at the bearing to rotate with the forward end of the shaft and proximal to the speed sensor probe.
Argote teaches a bearing arrangement (40) in a gas turbine engine that is positioned at a forward end of a shaft (26) with a speed sensor target (38) that is configured to rotate with the shaft and positioned axially forward of the bearing, and the target is positioned proximal to a speed sensor probe (30) to determine the speed of the rotor. The speed sensor target is disposed proximal to the radially inner bearing retainer, the radially inner bearing retainer includes a bracket section and the speed sensor target projects off of the bracket section (Argote; Figure 2).
Because Becoulet discloses a gas turbine engine with a bearing assembly that is positioned proximal to a forward end of the low pressure spool shaft, and because Cigal teaches that for the bearing that is positioned proximal to a forward end of the low pressure spool shaft can include a speed sensor target/probe combination, and because Argote teaches that the speed sensor target for a bearing in a gas turbine engine can be positioned axially forward of the bearing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Becoulet such that the bearing assembly including a speed sensor target that is rotatable with the forward end and that defines a rotation path; and a speed sensor probe situated proximal to the rotation path and operable to read the speed sensor target as taught by Cigal and Argote for the purposes of allowing for the turbine to be protected from an over-speed condition. 
	Regarding claims 4-5, Becoulet as modified by Cigal and Argote teaches the gas turbine engine according to claim 1 above. Becoulet as modified by Cigal and Argote further teaches the bracket section includes an axially elongated wall and a radial shoulder projecting from a forward end of the axially elongated wall, the speed sensor target is located on the radial shoulder, and the radial shoulder includes a forward axial face with the speed sensor target projecting axially from the forward axial face (see Argote Figure 2, the target is positioned on the stepped/shoulder portion of the bracket).
	Regarding claim 12, Becoulet as modified by Cigal and Argote teaches the gas turbine engine according to claim 1 above. Becoulet further discloses the first shaft is connected in a joint to a compressor hub of the first compressor (15 jointed to 4, Figure 3 of Becoulet; see also Cigal Figure 1 with the low pressure spools connecting the LP turbine and compressor at a joint).
	Regarding claims 10-11 and 21-23;
Becoulet as modified by Cigal and Argote teaches the gas turbine engine according to claim 1 above.
Becoulet fails to explicitly teach the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, and the bearing assembly is radially spaced from the first shaft by no more than 65% of the shaft diameter, more specifically 25% to 50%, with the shaft diameter is four inches.
Becoulet teaches a shaft and bearing arrangement for a gas turbine engine, the engine comprising a gear assembly (7) that is coupled to a first end of a shaft (4). The shaft includes a bearing assembly (10) that is attached on a trunnion portion (15c). The shaft includes a diameter (D.m) and the trunnion portion elevates the bearing at another diameter (D.M), with the another diameter (D.M) being larger than the shaft diameter (D.m), thereby allowing the bearing (10) to be spaced a radial distance from the shaft diameter (via trunnion 15c).
Since applicant has not disclosed that having radial spacing at this specific dimension solves any stated problem or is for any particular purpose and it appears that the radial distance of Becoulet would perform equally well with dimensions as claimed by applicant, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the engine of Becoulet such that the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 65% of the shaft diameter, particularly 25% to 50% of shaft diameter of four inches for the purpose of mounting the bearing, thereby reducing friction between rotating/static parts.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Becoulet (US 20210087977) in view of Cigal (US 9869249) and Argote (US 20160363001), and further in view of Tremblay (US 20210246840).
Becoulet in view of Cigal and Argote teaches the gas turbine engine according to claim 1 above.
Becoulet as modified fails to teach the speed sensor target is bonded to the radially inner bearing retainer.
Becoulet as modified by Argote teaches the markers attached to the radially inner bearing retainer (Argote, Figure 2, the marker 38 is attached to the rotational portion). Tremblay teaches a speed sensor for a gas turbine engine with a phonic wheel (204) and a series of markers (202) that are attached to the rotational portion. The targets are attached thereto by any suitable technique, such as welding or the like (Paragraph 23).
Because Becoulet as modified by Argote teaches attaching the speed sensor target to the radially inner bearing retainer, which is rotational, and because Tremblay teaches a speed sensor target feature in a gas turbine engine that is bonded to the rotor by welding or the like, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Becoulet as modified by Argote such that the speed sensor target is bonded to the radially inner bearing retainer as taught by Tremblay as none but the expected result of attaching the speed sensor target to the rotational part is achieved, thereby allowing for the turbine to be protected from an over-speed condition.  
Claims 10-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Becoulet (US 20210087977) in view of Cigal (US 9869249) and Argote (US 20160363001), and further in view of Schwarz (US 20160069270).
Becoulet in view of Cigal and Argote teaches the gas turbine engine according to claim 1 above.
Becoulet fails to teach the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 65% of the shaft diameter, particularly 25-50% of the shaft diameter, wherein the shaft diameter is four inches.
Schwarz teaches the mounting of a bearing (108) on an end of a shaft (40) that connects to a fan gear assembly (Figure 2). The bearing is mounted at a distance (112) relative to the shaft diameter, which is adjusted relative to other parameters of the engine front section. Specifically, Schwarz teaches “diameter 112 of the bearing assembly 108 has a direct effect on the configuration of the low pressure compressor 44 and thereby the position of the outlet 94”.
Because Becoulet teaches the bearing distanced from the front end of the shaft at a radial distance, and because Schwarz teaches that the mounting distance of the bearing has a direct effect on the configuration of the low pressure compressor and position of outlet, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radial spacing of the bearing of Becoulet such that the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 65% of the shaft diameter, in particularly 25-50% of shaft diameter with the diameter being four inches as taught by Schwarz for the purposes of enabling a desirable design of the transitional flow path.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745